         Case 4:20-cv-00094-CDL Document 13 Filed 12/04/20 Page 1 of 9



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

NATALIE CAMPAGNA,                            *

       Plaintiff,                            *

vs.                                          *
                                                        CASE NO. 4:20-CV-94 (CDL)
TD BANK, N.A.,                               *

       Defendant`.                           *


                                      O R D E R

       Natalie Campagna alleges that TD Bank, N.A., the issuer of

her secured credit card, engaged in improper business practices

in    connection      with     her   account.         She    asserts    a     breach    of

contract claim against TD Bank, along with other claims under

Delaware and New York law.              Contending that she is not the only

victim of TD Bank’s unlawful conduct, Campagna                         also hopes to

pursue    class      action    claims    on      behalf     of    similarly    situated

individuals.         Neither Campagna nor TD Bank reside in Georgia.

More importantly for purposes of the present order, TD Bank does

not have sufficient minimal contacts with the Peach State to

meet     the    constitutional        due     process       requirements       for     the

exercise       of   personal    jurisdiction         over   it.      Accordingly,      as

discussed       below,   TD     Bank’s      motion    to    dismiss     for    lack     of

personal jurisdiction (ECF No. 10) is granted.
       Case 4:20-cv-00094-CDL Document 13 Filed 12/04/20 Page 2 of 9



                            FACTUAL ALLEGATIONS

      The   Court    accepts    Campagna’s        factual    allegations      in    her

Complaint as true for purposes of the pending motion.                       Campagna

is a New York citizen.          TD Bank is a Delaware national banking

association with its executive offices in New Jersey.                          Compl.

¶ 11, ECF No. 1-2 (alleging that TD Bank is headquartered in New

Jersey); Compl. Ex. 1, Personal Credit Card Agreement ¶ 1, ECF

No. 1-2 at 28 (stating that TD Bank is “a national bank with its

main office located in Delaware”).                Campagna went to a New York

TD   Bank   branch   to   apply      for a      secured   credit card.        Compl.

¶¶ 10, 29, ECF No. 1-2.         TD Bank told her that she would be able

to graduate to an unsecured credit card after maintaining her

account in good standing for seven billing cycles.                       Id. ¶ 29.

When Campagna subsequently contacted a TD Bank customer service

specialist    via    telephone       to   ask    about    her    graduation    to    an

unsecured credit card, she was told that the process would take

far longer than seven months.              Id. ¶¶ 34-37.         Campagna makes no

allegations    regarding       the    location     of     this   customer     service

specialist or where the graduation decision was made.                       Campagna

does note that her credit card agreement with TD Bank states

that certain written customer service correspondence should be

sent to a post office box in Columbus, Georgia, and her credit

card statements had a return address of that same post office




                                          2
        Case 4:20-cv-00094-CDL Document 13 Filed 12/04/20 Page 3 of 9



box.    Id. ¶ 12. 1       Campagna does not allege that she ever sent

correspondence to the Georgia address.                             Campagna has made no

request to conduct jurisdictional discovery to determine whether

TD Bank has additional contacts with Georgia.

                                       DISCUSSION

       In this diversity case,               the Court          may exercise         personal

jurisdiction over a non-resident defendant like TD Bank only if

(1) jurisdiction is appropriate under the long-arm statute of

Georgia (the state where the Court sits) and (2) the exercise of

jurisdiction      does    not   violate       the       Due   Process       Clause    of    the

Fourteenth Amendment to the United States Constitution.                               Diamond

Crystal Brands, Inc. v. Food Movers Int’l, Inc., 593 F.3d 1249,

1257-58 (11th Cir. 2010).              “A plaintiff seeking the exercise of

personal     jurisdiction       over    a    nonresident            defendant      bears    the

initial burden of alleging in the complaint sufficient facts to

make   out   a    prima   facie      case     of    jurisdiction.”           Id.     at    1257

(quoting United Techs. Corp. v. Mazer, 556 F.3d 1260, 1274 (11th

Cir.   2009)).        Here,     TD     Bank       did    not       submit    any     evidence

challenging       jurisdiction.              Rather,          TD     Bank    argues        that

Campagna’s       allegations,        taken    as        true,      are   insufficient        to

establish a prima facie case of personal jurisdiction.



1 While the statements did have a Columbus, Georgia return address,
they directed that payments be mailed to a post office box in
Columbia, South Carolina.     Viswanathan Decl. Ex. 1, Jan. 2020
Statement, ECF No. 10-2 at 4.


                                              3
         Case 4:20-cv-00094-CDL Document 13 Filed 12/04/20 Page 4 of 9



        TD Bank skips the first step of the personal jurisdiction

analysis--whether          personal       jurisdiction        would     be    proper   under

Georgia’s long-arm statute.                 Instead, it relies entirely on the

Due Process Clause of the U.S. Constitution.                            Because the Due

Process Clause clearly resolves this matter, the Court likewise

finds    it   unnecessary          to    conduct       a    Georgia   long-arm       statute

analysis.       The Due Process Clause of the Fourteenth Amendment

requires that “individuals have ‘fair warning that a particular

activity may subject [them] to the jurisdiction of a foreign

sovereign[.]’” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472

(1985)     (first        alteration       in     original)      (quoting       Shaffer      v.

Heitner, 433 U.S. 186, 218 (1977) (Stevens, J., concurring in

judgment)).              Due     process       compliant       personal        jurisdiction

includes      two    types       of   jurisdiction:          “general    or     all-purpose

jurisdiction,            and     specific        or     case-linked          jurisdiction.”

Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915,

919 (2011).

        Here, the Court may exercise general jurisdiction over TD

Bank if it has contacts with Georgia that “are so ‘continuous

and   systematic’          as    to     render       [it]   essentially       at   home    in”

Georgia.      Id. (quoting Int’l Shoe Co. v. Washington, 326 U.S.

310, 317 (1945)).              “The ‘paradigm all-purpose forums’ in which a

corporation         is     at     home     are        the   corporation’s          place    of

incorporation and its principal place of business.”                                 Waite v.


                                                 4
        Case 4:20-cv-00094-CDL Document 13 Filed 12/04/20 Page 5 of 9



All Acquisition Corp., 901 F.3d 1307, 1317 (11th Cir. 2018);

accord Daimler AG v. Bauman, 571 U.S. 117, 137 (2014) (noting

that    the     paradigm       bases     for       general         jurisdiction       over    a

corporation      are    the    corporation’s            place      of     incorporation      and

principal place of business).

       Campagna’s Complaint does not allege sufficient facts to

establish general jurisdiction over TD Bank in Georgia.                                Rather,

the    Complaint    alleges       that    TD       Bank       is   headquartered       in    New

Jersey, and the credit card agreement attached as Exhibit 1 to

the Complaint states that TD Bank is “a national bank with its

main office located in Delaware.”                        Compl. ¶ 11; Compl. Ex. 1,

Personal      Credit    Card    Agreement          ¶    1, ECF      No.    1-2   at   28;    see

Arthur v. JP Morgan Chase Bank NA, 569 F. App’x 669, 673 (11th

Cir. 2014) (stating that a national banking association is a

citizen of the state where it is designated to have its main

office).      Accordingly, TD Bank is a citizen of Delaware and may

also be considered “at home” in New Jersey.                               Campagna suggests

that TD Bank should also be considered “at home” in Georgia

because    TD    Bank     directed       customers            to   mail    certain     written

customer      service    inquiries       to    a       post    office      box   in   Georgia.

This strained interpretation of existing precedent would expand

the    places      at     which      a    corporation              is      “at    home”      for

jurisdictional          purposes       beyond          any     reasonably        decipherable

boundary.       The Court acknowledges that the Supreme Court has not


                                               5
         Case 4:20-cv-00094-CDL Document 13 Filed 12/04/20 Page 6 of 9



held that a corporation may be subject to general jurisdiction

only in a forum where it is incorporated or has its principal

place      of    business.        See   Bauman,      571    U.S.    at    137.         But    the

Supreme         Court    has    cautioned    that     it    would        be    “unacceptably

grasping” to “approve the exercise of general jurisdiction in

every State in which a corporation engages in a substantial,

continuous, and systemic course of business.”                            Id. at 138.          The

Court is unconvinced that simply maintaining a customer service

mailbox in Georgia, without more, means that TD Bank is fairly

regarded at home in Georgia.                 Therefore, Campagna’s allegations

do   not    support       the    exercise    of    general     jurisdiction            over    TD

Bank.

        The next question is whether Campagna alleged                             sufficient

facts      to     establish       specific        jurisdiction.               While    general

jurisdiction would permit the Court to hear “any claim” against

the defendant, “even if all the incidents underlying the claim

occurred in a different State,” specific jurisdiction is “very

different.”             Bristol-Myers       Squibb    Co.    v.     Superior          Court   of

California, San Francisco Cty., 137 S. Ct. 1773, 1780 (2017).

To exercise specific jurisdiction, the suit must arise out of or

relate to the defendant’s contacts with the forum.                                    Id.     So,

there      must     be    an    affiliation       “‘between        the    forum       and     the

underlying controversy,’ principally, activity or an occurrence

that takes place in the forum State and is therefore subject to


                                              6
         Case 4:20-cv-00094-CDL Document 13 Filed 12/04/20 Page 7 of 9



the State’s regulation.”             Goodyear, 564 U.S. at 919 (quoting von

Mehren    &    Trautman,      Jurisdiction           To     Adjudicate:        A    Suggested

Analysis, 79 Harv. L. Rev. 1121, 1136 (1966)) (noting that North

Carolina      courts   lacked       specific        jurisdiction         to    adjudicate    a

controversy      arising      out    of    a    bus       wreck   in     France     that    was

allegedly caused by a           defective tire               manufactured by foreign

corporations outside of the                United States).               Thus, “specific

jurisdiction      is    confined      to       adjudication        of    issues      deriving

from, or connected with, the very controversy that establishes

jurisdiction.”          Bristol-Myers              Squibb,    137       S.    Ct.   at     1780

(quoting Goodyear, 564 U.S. at 919).                         “When there is no such

connection, specific jurisdiction is lacking regardless of the

extent of a defendant’s unconnected activities in the State.”

Id. at 1781.       In Bristol-Myers Squibb, for example, the Supreme

Court    concluded     that    although         a    non-California           manufacturer’s

contacts with California could confer specific jurisdiction over

claims brought by California                   residents who           alleged that they

were injured by the manufacturer’s medication in California, the

California court could not exercise specific jurisdiction over

claims    brought      by   nonresidents            who    were    not       prescribed     the

medication in California, did not ingest it in California, and

were not injured in California.                    Id. at 1780-81.

        Here, Campagna alleges that she is a New York citizen who

went to a local TD Bank               branch in New               York to      apply for a


                                               7
         Case 4:20-cv-00094-CDL Document 13 Filed 12/04/20 Page 8 of 9



secured credit card.             She further alleges that despite TD Bank’s

representation         that      she    would        be     able    to    graduate     to    an

unsecured       credit       card    after   maintaining            her   account    in     good

standing for seven billing cycles, a telephone customer service

representative told Campagna that                         the process      would take far

longer.     Campagna makes no allegations regarding the location of

this     customer       service        specialist           or   where     the    graduation

decision     was       made. 2         The   only         alleged    connection       between

Campagna’s claims and Georgia                    is that         Campagna’s      credit card

agreement       with    TD    Bank     states        that    certain      written    customer

service correspondence should be sent to a post office box in

Columbus, Georgia, and her credit card statements had a return

address of that same post office box.                            Campagna does not even

allege that she ever sent correspondence to the Georgia address

or that this action arises out of any activity or occurrence

that took place in Georgia.                  Put simply, the present Complaint

alleges     a    dispute         between     a       New     York    plaintiff       and    her

Delaware/New Jersey bank with                    no indication            that the dispute

arises from anything that happened in Georgia.                                Campagna has

failed to allege a sufficient connection between Georgia and her

controversy with TD Bank to establish specific jurisdiction over

Campagna’s claims against TD Bank.




2   She also did not request any jurisdictional discovery on this issue.


                                                 8
       Case 4:20-cv-00094-CDL Document 13 Filed 12/04/20 Page 9 of 9



                                 CONCLUSION

      The Court’s exercise of personal jurisdiction over TD Bank

in   this   action   would    violate    the    Due   Process   Clause   of    the

United States Constitution.             Accordingly, TD Bank’s motion to

dismiss     for   lack   of   personal       jurisdiction   (ECF   No.   10)    is

granted.

      IT IS SO ORDERED, this 4th day of December, 2020.

                                             S/Clay D. Land
                                             CLAY D. LAND
                                             U.S. DISTRICT COURT JUDGE
                                             MIDDLE DISTRICT OF GEORGIA




                                         9
